REED, Judge.
This is an appeal from a final judgment in an action for damages tried without a jury and based upon allegedly false representations which induced the plaintiff to purchase two used marine engines from the defendant. We have reviewed the briefs and the record and are of the opinion that there was ample evidence to sustain a final judgment for the plaintiff; however, we conclude that the trial court erroneously included in the final judgment $500.00 for the cost incurred by the plaintiff in installing the engines in its boat. In our opinion the installation charge was not shown by the evidence to have been causally related to the alleged fraud.
The final judgment which was entered by the trial court for $2,925.00 plus costs is hereby reduced by the amount of $500.00 and as thus modified is affirmed.
Affirmed.
CROSS, C. J., and METZGER, JOSEPH P., Associate Judge, concur.